Order entered July 20, 2015




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-15-00842-CR
                                  No. 05-15-00843-CR
                                  No. 05-14-00844-CR

                      BRADLEY THOMAS CHANEY, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                   On Appeal from the County Criminal Court No. 3
                                 Dallas County, Texas
         Trial Court Cause Nos. MA13-13389-C, MA13-13390-C, MA13-13391-C

                                       ORDER
                    Before Justices Francis, Lang-Miers, and Whitehill

      Based on the Court’s opinion of this date, we DIRECT the Clerk of this Court to issue

the mandates in these appeals INSTANTER.


                                                  /s/   BILL WHITEHILL
                                                        JUSTICE